        

Exhibit 10.2




2008 RESTATEMENT
NATIONAL FUEL GAS COMPANY
AND PARTICIPATING SUBSIDIARIES
EXECUTIVE RETIREMENT PLAN
AMENDMENT NO. 2


Under Section 8.2 of the National Fuel Gas Company and Participating
Subsidiaries Executive Retirement Plan (the “Plan”), National Fuel Gas Company
reserved the right to amend, restate or otherwise change the Plan. This
Amendment No. 2 of the Plan (“Amendment”) is adopted to modify the manner in
which additional affiliated companies may become participating employers under
the Plan. The changes in this Amendment are effective September 1, 2015.


This Amendment supersedes the provisions of the Plan to the extent those
provisions are inconsistent with the provisions of this Amendment.


The Plan is amended in the following respects:


1.    Article 2 (“Definitions”) is amended by revising sub-section 2.10
(“Company”) to read as follows:
    
2.10    Company means National Fuel Gas Company and each of its subsidiaries
which has one or more eligible employees who have been selected to participate
in the Plan.


2.    In all other respects, the Plan remains unchanged.


NATIONAL FUEL GAS COMPANY


By:    /s/ R. J. Tanski            
Name: R. J. Tanski
Title:     President
Date:    August 13, 2015        

